UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



  WALEED SAID BN SAID ZAID,
         Petitioner,
                                                                 Civil Action No. 05-1646 (JDB)
                 v.


 BARACK H. OBAMA, et al.,
         Respondents.


                                               ORDER

        On May 27, 2009, the Court deferred ruling on petitioner's motion to construe

"reasonably available evidence" to include information gathered by the Guantanamo Review

Task Force. The Court noted that it was awaiting Judge Hogan's ruling on a consolidated motion

filed by respondents which addressed a related issue. Judge Hogan has since denied respondents'

motion. Nonetheless, at this time, the Court does not know whether the Task Force has reviewed

petitioner's detention, and if not, when it intends to do so.

        Also on May 27, in response to petitioner's motion seeking an order requiring respondents

to show cause why a certain methodology of discussing declassified information with non-

resident third parties is not workable, the Court ordered the parties to file a joint status report.

The Court noted that respondents had stated an intention to provide public versions of

declassified information to petitioners, and hence directed the parties to advise whether

petitioner's motion was now moot. On June 5, 2009, the parties filed their status report.

Although respondents stated their belief that the motion is moot, petitioner explained that it was

not -- he is not satisfied with the public versions provided by respondents. Yet petitioner noted
that Judge Hogan's ruling on a different consolidated motion -- respondents' motion to designate

all unclassified factual returns as "protected" -- might still moot petitioner's motion. But at this

time, respondents are weighing how to proceed in complying with Judge Hogan's order and

opinion, which was issued on June 1, 2009.

        Accordingly, it is hereby ORDERED that respondents shall file a status report by not

later than June 24, 2009. The status report shall notify the Court whether the Task Force has

reviewed petitioner's detention, and if not, when it intends to do so. As to petitioner's motion

seeking an order to show cause, the Court does not intend to rule on motions the parties may

resolve among themselves. Hence, the parties shall file a separate, joint status report once

respondents have complied with Judge Hogan's order. The joint status report shall advise

whether respondents' filing moots petitioner's motion, and, if not, what action is requested from

this Court.

        SO ORDERED.


                                                                      /s/
                                                              JOHN D. BATES
                                                           United States District Judge

Date:         June 17, 2009




                                                 -2-